 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
                                                      )   Case No. 1:19-cv-01271-JDP
11   Maria Santos Thomas,                             )
                                                      )   STIPULATION AND ORDER FOR
12                  Plaintiff,                        )   EXTENSION OF TIME
                                                      )
13          vs.                                       )
                                                      )
14   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
15                                                    )
                                                      )
16                  Defendant.                        )
17
18
            IT IS HEREBY STIPULATED, by and between the parties through their respective
19
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
20
     from 03/22/2020 to 04/21/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
21
     BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
22
            This is Plaintiff’s second request for an extension of time. Good cause exists for this late
23
     request. The week of 03/15/2020, Plaintiff’s Counsel had 10 administrative hearings, two
24
     hearing preparation appointments with claimants, five letter briefs, one merit brief and one reply
25
     brief due. The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10
26
     hearing preparation appointments with claimants, seven letter briefs, one reply brief and two
27
28



                                                  1
 1   opening briefs due. Each of the administrative hearings also requires administrative hearing
 2   briefs with a full summary of the medical records and legal arguments.
 3           Additionally, due to the ongoing pandemic with COVID 19 and the various executive
 4   orders throughout Fresno County and now the State of California, along with the
 5   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 6   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 7   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 8   five-day rule related to submission of evidence to the Administrative Law Judge which is
 9   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
10   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
11   brief this matter.
12           Plaintiff’s Counsel acknowledges the untimeliness of this proposed extension request and
13   apologizes to the defendant and the Court. Counsel will ensure all other deadlines and requests
14   on this matter are met in a timely manner.
                                           Respectfully submitted,
15
16   Dated: March 24, 2020                 PENA & BROMBERG, ATTORNEYS AT LAW

17
                                       By: /s/ Jonathan Omar Pena
18
                                          JONATHAN OMAR PENA
19                                        Attorneys for Plaintiff

20
21
     Dated: March 24, 2020                 MCGREGOR W. SCOTT
22                                         United States Attorney
                                           DEBORAH LEE STACHEL
23                                         Regional Chief Counsel, Region IX
24                                         Social Security Administration

25
                                       By: */s/ Marcelo N. Illarmo
26                                        Marcelo N. Illarmo
27                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
28                                        (*As authorized by email on 03/24/2020)



                                                  2
 1
 2
                                               ORDER
 3
 4   The plaintiff’s stipulated request for extension is granted.
 5
 6   IT IS SO ORDERED.

 7
 8   Dated:     March 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9
10
     No. 204.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
